DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 08/22/2022. Claims 1-16 were pending. Claims 1, 11-13 were amended. 
Response to Arguments
3.	The applicant’s amendment along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous obviousness-type double patenting rejection, the applicants stated “With regard to obviousness-type double patenting, the claims of the issued parent do not recite, for example, that the target layer is on top of the patterned layer, among other features, and therefore, the double patenting rejection should be withdrawn.”  The applicant’s amendment along with the remark were sufficient to overcome the examiner’s obviousness-type double patenting rejection.
	Regarding to previous ground of rejection under 35 U.S.C 102 as being anticipated by Purayath, the applicants stated:
	“The Office Action indicated that claims 1, 4, 5, 7, 9, 10 and 13 were considered anticipated by Purayath. However, the Office Action relied upon element 105-1 and/or 105-2 as the target layer, and the specification describes elements 105-1 and 105-2 as gapfill silicon oxide materials. See, for example, para. [0019] and [0025]. 
Still further, even prior to the present amendments, claim 1 recited that the target layer is above a patterned layer and that a film stack is exposed through the opening at the bottom of the opening of the multi-mask. Purayath does not disclose or suggest an arrangement in which, prior to an operation of removing of a target layer (including exposing the target layer to a chemical environment and thereafter elevating the temperature to remove the target layer), in addition to side surfaces of the target layer being exposed, side surfaces of a pattern layer are exposed, and also the top of a film stack is also exposed. In addition, during the chemical exposure and elevating of the temperature, the target layer is selectively removed with respect to the patterned  layer, and the target layer is also selectively removed with respect to the top layer of the film stack. 
Applicant respectfully submits that Purayath is missing many elements with respect to claim 1, and Purayath substantially differs from the combined features of present claim 1. 
Moreover, nothing in the cited art would suggest modification of Purayath to arrive at the combined features of claim 1. 
The Office Action did not rely upon Purayath in rejecting claim 12 or claims depending therefrom. 
Therefore, all claims patentably distinguish over Purayath.”
	The applicant’s amendment along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102 as being anticipated by Purayath.
	
Regarding to previous ground of rejection under 35 U.S.C 102 as being anticipated by Sapre, the applicants stated:
	“Sapre also differs substantially from present claims 1 and 12, and fails to disclose or render obvious the combined features of present claims 1 and 12. Specifically, in the embodiment of Fig. 1 of Sapre, a top layer 44 is etched away after etching of the dielectric layer 30. Moreover, Sapre describes that the mask layer 34 is etched at a higher etch rate than the top layer 44 resulting in removal of mask layer 34.
As illustrated above, with layer 44 above layer 36, there is no selective etching of layer 44 so that it is selectively etched with respect to both layer 36 and layer 34. Moreover, in performing the etch from Fig. 1F to Fig. 1G, both layers 44 and 36 are removed by etching. Still further, in none of these etching operations is there a disclosure of the removal of a top target layer (above a patterned layer, and where a film stack is exposed through an opening as extending through both a target layer and a patterned layer) where the removal is provided by first performing a chemical treatment and thereafter by elevating the temperature to remove the target layer. Still further, each of present claims 1 and 12 recite the following, in the exposing the target layer to a chemical environment, which is not disclosed or suggested by Sapre: 
holding the workpiece on a workpiece holder and exposing the target layer to a chemical environment containing a gaseous mixture that includes N, H, and F at a first workpiece setpoint temperature to chemically alter a surface region of the target layer and to chemically alter a depth within the target layer such that, after the exposing, the target layer is on top of the patterned layer and includes a  chemically altered surface region and a chemically altered depth within the target layer; and 

In addition, after the exposing the target layer to a chemical environment, each of claims 1 and 12 further recites that the removal of the chemically altered surface region is performed by raising the temperature, and with one or more performances of the exposing and raising of the temperature, the entirety of the target layer is removed. 
These features, particularly in combination with the remaining features claimed, are not disclosed or rendered obvious by Sapre. 
The Fig. 4 embodiment of Sapre suffers from the above deficiencies, as well as additional deficiencies. In particular, the arrangement of Figs. 4A-K of Sapre differs substantially from the features presently claimed, and relates to an arrangement in which core and spacer materials are provided. In addition, the discussion of sublimation in para. [0063] relates to sublimation of a solid reactant by-products 62, not a target layer as particularly set forth in the present claims. [0063].
Sapre provides no disclosure or suggestion of selective removal of a target layer which is above a patterned layer, where a film stack is exposed through an opening which extends through both the target layer and the patterned layer, and where the target layer is selectively removed with  respect to the patterned layer, and the target layer is also selectively removed with respect to the top layer of a film stack exposed through an opening extending through the target layer and the patterned layer. 
In view of the above, Applicant submits that neither of the primary references to Purayath or Sapre discloses or renders obvious the features of the present independent claims 1 and 12.”
The applicant’s amendment along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 102 as being anticipated by Sapre.
Allowable Subject Matter
4.	Claims 1-16 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
As to claims 1-11, the cited prior arts fail to disclose or suggest 
wherein prior to the exposing to the chemical environment and the elevating the temperature: (a) the opening extends through both the patterned layer and the target layer, (b) side surfaces of the patterned layer are exposed and face the opening, and (c) side surfaces of the target layer are exposed and face the opening above the side surfaces of the patterned layer, 
wherein the exposing to the chemical environment and the elevating the temperature is performed one or more times to selectively remove the target layer with respect to the patterned layer until the target layer is completely removed, and after the target layer is completely removed, portions of the patterned layer remain with the opening therethrough and with the film stack exposed through the opening in the patterned layer, and 
wherein the exposing to the chemical environment and the elevating the temperature also selectively removes the target layer relative to a top layer of the film stack exposed through the opening.
As to claims 12-16, the cited prior arts fail to disclose or suggest wherein prior to the exposing to the chemical environment and the elevating the temperature: (a) the opening extends through both the patterned layer and the target layer, (b) side surfaces of the patterned layer are exposed and face the opening, and (c) side surfaces of the target layer are exposed and face the opening above the side surfaces of the patterned layer, 
wherein the exposing to the chemical environment and the elevating the temperature is performed one or more times to selectively remove the target layer with respect to the patterned layer until the target layer is completely removed, and after the target layer is completely removed, portions of the patterned layer remain with the opening therethrough and with the film stack exposed through the opening in the patterned layer, and 
wherein the exposing to the chemical environment and the elevating the temperature also selectively removes the target layer relative to a top layer of the film stack exposed through the opening.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713